                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Christopher John Gilmore,                             Case No. 19-cv-0141 (WMW/ECW)

                            Plaintiff,
                                                                 ORDER
       v.

Martin County Sherriff Dept., et al.

                            Defendants.


       This matter is before the Court on Plaintiff Christopher John Gilmore’s motion to

appoint a guardian ad litem, (Dkt. 49), and his motion to dismiss this lawsuit without

prejudice, (Dkt. 51). For the reasons addressed below, the Court construes Gilmore’s

motion to dismiss as a notice of voluntary dismissal, Fed. R. Civ. P. 41(a)(1)(A), and

accordingly denies as moot his motion to appoint a guardian ad litem.

                                         ANALYSIS

       On January 18, 2019, Gilmore, who is proceeding pro se, initiated the instant civil

rights action against Defendants. To date, the Defendants have neither served an answer

nor filed a motion for summary judgment. On October 28, 2019, Gilmore filed two

motions. First, he moved for the Court to appoint a guardian ad litem on his behalf.

Gilmore’s second motion is titled “Motion to Withdraw/Dismiss Without Prejudice.”

       Rule 41 of the Federal Rules of Civil Procedure provides that the plaintiff in a case

“may dismiss an action without a court order by filing . . . a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ.
P. 41(a)(1)(A)(i). The Court liberally construes Gilmore’s “Motion to Withdraw/Dismiss

Without Prejudice” as a notice of voluntary dismissal. See Burgs v. Sissel, 745 F.2d 526,

528 (8th Cir. 1984) (“[P]ro se pleadings are to be construed liberally.”).         Because

Defendants have filed neither an answer nor a motion for summary judgment, Gilmore

may voluntarily dismiss this action without the Court’s involvement. As such, the Court

directs the Clerk of Court to terminate this action.

        In light of Gilmore’s voluntary dismissal, the Court no longer has jurisdiction over

this action. Accordingly, Gilmore’s motion to appoint a guardian ad litem is denied as

moot.

                                          ORDER

        Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

        1.    The Clerk of Court shall terminate this action.

        2.    Plaintiff Christopher John Gilmore’s motion to appoint a guardian ad litem,

(Dkt. 49), is DENIED as moot.

        LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 14, 2019                                s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                              2
